Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28, 30-31, 40-41, and 50-52 have been canceled. Claims 29, 32-39, 42-49 are pending. Claims 29, 32-39, 42-49 have been examined. Claims 29, 32-39, 42-49 have been allowed.
Examiner notes that Interview summary dated 10/26/2021 for an interview on 10/19/2021 included a suggestion to further amended claim 39 to more positively recite claim elements that were proposed in the preamble. The amendment filed 10/25/2021 included the amendments as suggested and the claims were found to overcome the rejections under 35 U.S.C. 101.

Allowable Subject Matter
Claims 29, 32-39, 42-49 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 29, the cited prior arts of record teach: 
electronically receiving design inputs comprising data indicative of locations of one or more substations for serving electricity to the geographic area, data indicative of a location of at least one zone substation for serving electricity to the substations, data indicative of how much power is required by the substations, data indicative of a supply capacity of the zone substation, data indicative of a maximum allowed number of outgoing feeders that can be supported by the zone substation, and street network inputs specifying where cables may be laid or strung;
electronically receiving or accessing architecture rules dictating minimum requirements of the electricity distribution network;
electronically generating design outputs by determining a plurality of paths for laying or stringing cables to implement the electricity distribution network, at least one of the paths 
subsequently electronically modifying the design outputs to include redundancy, wherein as a result of the modification, every feeder connects to a specified number of other unique feeders; and
electronically outputting the modified design outputs; and
constructing the electricity distribution network according to the modified design outputs,
but they either alone or in combination do not teach the formula as recited in the claim in combination with other limitations in the claim.

As per claim 39, the cited prior arts of record teach: 
A system for designing an electricity distribution network for a geographic area, the system comprising:
an input for receiving design inputs comprising data indicative of locations of one or more substations for serving electricity to the geographic area, data indicative of a location of at least one zone substation for serving electricity to the substations, data indicative of how much power is required by the substations, data indicative of a supply capacity of the zone substation, data indicative of a maximum allowed number of outgoing feeders that can be supported by the zone substation, and street network inputs specifying where cables may be laid or strung;
architecture rules dictating minimum requirements of the electricity distribution network;
an optimisation engine arranged to generate design outputs by determining a plurality of paths for laying or stringing cables to implement the electricity distribution network, at least 
a redundancy engine arranged to receive the design outputs from the optimisation engine and to modify the design outputs to include redundancy, wherein as a result of the modification, every feeder connects to a specified number of other unique feeders; and
an output for outputting the modified design outputs;
but they either alone or in combination do not teach the formula as recited in the claims in combination with other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                           /JUSTIN C MIKOWSKI/ Primary Examiner, Art Unit 2148